Attorney’s Docket Number: 01.AA3790-PCT-US
Filing Date: 06/18/2020
Claimed Priority Date: 02/22/2018 (371 of PCT/US2018/019232)
Applicants:  Lilak et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 04/28/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 04/28/2022, responding to the Office action mailed on 01/28/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 34-41. Accordingly, pending in this application are claims 22-33.

Response to Amendment
Applicant’s amendments to the Specification and Claims have overcome the objections to Drawings, Specification, and Claims previously set forth in the Non-Final office action mailed on 01/28/2022. Accordingly, all previous objections are withdrawn.
Applicant’s amendments to the claims have overcome the claim rejections under 35 U.S.C. 112 and 35 U.S.C. 102, as previously formulated in the same Office action. However, the previously presented prior art remains relevant, and new grounds for rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (US2009/0001594).

Regarding Claim 22, Yoo (see, e.g., Fig. 4, Par. [0009]-[0018]) shows all aspects of the instant invention including an integrated circuit (IC) interconnect structure, comprising:
- a first metallization level comprising a first conductive feature (e.g., metal line 407) and a second conductive feature (e.g., metal line 408), wherein the first conductive feature is laterally adjacent to the second conductive feature with a space therebetween
- a first dielectric material (e.g., dielectric 401) within the space and in contact with a first sidewall portion of at least the first conductive feature
- a second dielectric material (e.g., dielectrics 403,404) between the first metallization level and a second metallization level that is over the second dielectric material (e.g., level comprising metal lines 412 and 415), wherein the second dielectric material is also within the space 
- a third conductive feature (e.g., via 413) extending through the second dielectric material and on the first dielectric material, wherein at least a portion of the third conductive feature is within the space and is in contact with a second sidewall portion of the first conductive feature
Regarding Claim 23, Yoo (see, e.g., Fig. 4) shows that:
- the first dielectric material (e.g., 401) is in contact with a first sidewall portion of the second conductive feature (e.g., 408)
- the second dielectric material (e.g., 403,404) is in contact with a second sidewall portion of the second conductive feature
- a portion of the third conductive feature (e.g., 413) that is within the space is separated from the second conductive feature by the second dielectric material
Regarding Claim 24, Yoo (see, e.g., Fig. 4) shows that:
- a portion of the third conductive feature (e.g., 413) that is within the space is a first portion of the third conductive feature
- a second portion of the third conductive feature is in contact with a top or bottom surface of at least the first conductive feature (e.g., via 407).
Regarding Claim 25, Yoo (see, e.g., Fig. 4) shows that:
- the first conductive feature (e.g., 407) has a first sidewall height
- the first sidewall portion has a second sidewall height that is no more than 50% of the first sidewall height.
Regarding Claim 26, Yoo (see, e.g., Fig. 4) shows that:
- the first conductive feature (e.g., 407), the second conductive feature (e.g., 408) and the first dielectric material (e.g., 403) are between the second dielectric material (e.g., 404) and a third dielectric material (e.g., dielectric 401)
- the third conductive feature (e.g., 413) is separated from the third dielectric material by the first dielectric material

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US2009/0001594).

Regarding Claim 26, Yoo does not explicitly disclose a third dielectric material under dielectric 401. Therefore, he does not show that the first conductive feature, the second conductive feature and the first dielectric material are between the second dielectric material and a third dielectric material; and the third conductive feature is separated from the third dielectric material by the first dielectric material. However, Yoo (see, e.g., Par. [0019]-[0024]) discloses that the dielectric assemblies may be stacked to attain multi-level metallization, wherein the manufacturing method may be repeated such that multiple dielectric ensembles are assembled.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a third dielectric material as claimed in the structure of Yoo, because such feature would flow from an arrangement of repeatedly stacked dielectric assemblies, as suggested by Yoo himself, and implementing a known multi-level metallization arrangement for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 27-31 are allowable.
Claims 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims filed on 04/28/2022 have been considered but have not been found persuasive:
The applicant argues:
“an alternative interpretation of Yoo equating the recited first and second dielectric materials to Yoo's dielectric layers 401/402 and 403 fails to anticipate for at least the reason that Yoo's via 413 is not "on" dielectric material 401/402.” (see, e.g., Remarks, P.7, L. 16-18).
The examiner responds:
Initially, in response to applicant's argument that the reference of Yoo fails to show the argued feature of Applicant’s invention, it is noted that the examiner is entitled to the broadest reasonable interpretation of the claim language. Additionally, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Amended claim 22 merely requires a third conductive feature to be “on” the first dielectric material, and Yoo (see, e.g., Fig. 4) clearly shows that conductive via 413 in “on” (e.g., above) dielectric material 401. Accordingly, the claim stands rejected as detailed in the Office action supra.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814